Citation Nr: 9907699	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-40 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total evaluation for 
nonservice-connected disability pension purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and D.T., sister of the veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran, his sister, D.T., and the 
veteran's representative appeared before a Member of the 
Board at a hearing at the RO in May 1997.


FINDINGS OF FACT

1.  The veteran, who is 73 years old, has an eighth grade 
education, and last worked in 1990.

2.  The veteran's disabilities include non-insulin dependent 
diabetes mellitus, a fungal infection of the hands, and 
peripheral neuropathy.

3.  His disabilities permanently preclude him from engaging 
in all forms of substantially gainful employment consistent 
with his education and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 
3.342 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  

Pension benefits are payable to veterans who have served for 
90 days or more during a period of war and who are 
permanently and totally disabled due to chronic disabilities 
not the result of their own misconduct.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.342 (1998).  

In order to establish entitlement to a permanent and total 
disability evaluation for pension purposes, the record must 
show that the veteran is permanently and totally disabled.  A 
finding of permanent and total disability is warranted where 
the veteran suffers from a disability or disabilities which 
are sufficient to render it impossible for the average person 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502 (West 1991); 38 C.F.R. §§ 3.340, 4.15 (1998).  The 
United States Court of Veterans Appeals (Court) has rendered 
several opinions which affect the development and analysis of 
claims for a permanent and total disability rating for 
pension purposes.  In Roberts v. Derwinski, 2 Vet.App. 
387(1991), the Court held that each one of the veteran's 
disabilities must be rated under the provisions of the rating 
schedule.  In Brown v. Derwinksi, 2 Vet.App. 444 (1992), the 
Court held that permanent and total disability could be shown 
in one of two ways:  (1) The veteran must be unemployable as 
the result of al lifetime disability (this is a 
"subjective" standard and is based on the veteran's 
individual work experience, training, and disabilities) or 
(2) if not unemployable, he/she must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (this is the "objective" standard).  In 
making these determinations, the RO must also apply the 
percentage standards of 38 C.F.R. §§ 4.16 and 4.17 (1998).  

Under 38 C.F.R. § 4.16, a total disability rating may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single disability ratable at 60 percent or more, or as a 
result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  According to 38 C.F.R. § 3.321(b)(2) 
(1998), where the evidence of record establishes that an 
applicant for pension who is basically eligible fails to meet 
the disability requirements based on the percentage standards 
of the rating schedule, but is found to be unemployable by 
reason of his/her disability(ies), age, occupational 
background, and other related factors, a permanent and total 
disability rating on extraschedular basis may be approved.

In his April 1995 claim for pension benefits, the veteran 
contended that he had diabetes, had not worked in 5 years, 
and had an eighth grade education.  In June 1995, private 
medical treatment records were received showing treatment 
from October 1986 to September 1994 for diabetes and 
peripheral neuropathy.  

At a June 1995 VA general medical examination for pension 
purposes, the veteran reported that he worked as a manager of 
a liquor store until he retired and for the last few years, 
worked in construction.  The veteran stated that he was 
diagnosed with diabetes 4 years ago.  The veteran complained 
of some stiffness in his lower extremities after staying in 
the same position for a long time, but little limitation in 
walking.  On examination, the veteran's peripheral vision was 
full as are his extraocular movements.  There was no loss of 
weight reported.  There were 2+ bilateral pulses in the 
carotid, radial, femoral, and popliteal and 1+ pulse in the 
right dorsalis pedis and questionable pulse in the left 
dorsalis pedis.  Motor status and coordination were well 
preserved and strength was 5/5 in the upper and lower 
extremities.   Deep tendon reflexes were 2/4 in the bicipital 
and tricipital areas.  The examiner noted presence of scaly 
and mildly hyperemic skin over the palmar area of the right 
hand, both feet, below the ankles, and around the anus area.  
Contemporaneous lab reports revealed a blood sugar of 156.  
The diagnoses were diabetes mellitus, fairly under control 
with medication, possible fungal disease in the right hand, 
feet, and anal areas.  The examiner also found a pusatile 
mass and the presence of bruit on auscultation of the 
abdomen.  However, the ultrasound of the abdomen was normal 
as was the X-ray of the chest.

The RO, in a September 1995 rating decision, evaluated the 
veteran's diabetes mellitus as 20 percent disabling and his 
fungal infection of the skin as 10 percent disabling, for a 
combined nonservice-connected disability evaluation of 30 
percent.

At his May 1997 Travel Board hearing, the veteran testified 
that he was last able to work about 8 years ago as a liquor 
store manager and doing carpentry work.  He reported that he 
was 62 when he retired on Social Security pension.  He also 
testified that he does not have a home of his own and lives 
with his sister part time and part time with his son.  The 
veteran reported that he has diabetes, loss of feeling in his 
legs and arms, and blurry vision.  He also testified that 
because of his diabetes, he is on a restricted diet and takes 
medication.  The veteran's sister, D.T., also testified that 
the veteran lives with her part of the time and that his 
medical condition has become worse in the past year.

In a May 1997 note, the veteran's private physician, James P. 
Jacobs, M.D., stated that the veteran has non-insulin 
dependent diabetes mellitus with peripheral diabetic 
neuropathy.  Private medical records from Dr. Jacobs show 
treatment from October 1986 through May 1997 for diabetes and 
peripheral neuropathy.  In a subsequent May 1997 note, Dr. 
Jacobs stated that the veteran is physically unable to work.

The Board has weighed the probative evidence of record.  
Because the percentage schedular requirements have not been 
met, the Board must determine whether the veteran is still 
unable to secure and follow substantially gainful employment 
by reasons of his disabilities and occupational background.  

In the present case, the veteran is 73 years old and has an 
eighth grade education.  While he has worked as a liquor 
store manager and in construction, he has not worked for more 
than 8 years.  His significant disabilities include diabetes, 
peripheral neuropathy and a fungus infection of right hand, 
feet, and anal area.  The veteran's physician, Dr. Jacobs, 
stated in May 1997 notes that the veteran has non-insulin 
diabetes mellitus and peripheral diabetic neuropathy and that 
the veteran is physically unable to work.  His hearing 
testimony shows that he no longer maintains a home of his own 
but lives with relatives, that he is reportedly being to 
experience ocular disturbances, and that he is experiencing 
loss of strength in his extremities.  Considering the 
veteran's diabetes and peripheral neuropathy along with his 
limited educational experience, and occupational background, 
the Board is of the opinion that he is currently unable to 
obtain or retain employment.  The record also contains a 
medical opinion to the effect that the veteran cannot work.  
This opinion is not contradicted by anything in the record, 
except the opinion of the RO.  The Board must base the 
decision on evidence, not conjecture.  The Board, therefore, 
concludes that a permanent and total disability rating for 
pension purposes is warranted.  
	

ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the regulations governing the 
disbursement of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

